Citation Nr: 1706551	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  14-16 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 23, 2010, for the award of service connection for chronic lumbar strain.

2.  Entitlement to an effective date earlier than August 24, 2010, for the award of service connection for scar, incision and drainage, right thumb.

3.  Entitlement to an effective date earlier than August 24, 2010, for the award of service connection for felon of the right thumb.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1951 to January 1953. The Veteran also had Reserve service from January 1953 to October 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2016.  A transcript of the proceeding is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for a back condition was received by VA on November 28, 1956; the claim was denied in a final January 1957 unappealed rating decision.

2.  The Veteran's application to reopen a claim for service connection for a back condition was received by VA on April 25, 1961; the claim was denied in a final January 1962 Board decision. 

3.  The Veteran's original claim for service connection for a right hand injury was received by VA on December 11, 1962; the claim was denied in a final January 1963 unappealed rating decision.

4.  VA received the Veteran's application to reopen his claim of service connection for a back condition on June 23, 2010.

5.  VA received the Veteran's application to reopen his claim of service connection for a right hand injury on August 24, 2010.

6.  In a September 2011 rating decision, the RO reopened the Veteran's claim of service connection for a back condition and right hand injury based upon new evidence other than service treatment records and granted service connection for chronic lumbar strain, effective June 23, 2010, the date of receipt of the Veteran's petition to reopen, and granted service connection for scar, incision and drainage, right thumb and felon of the right thumb effective August 24, 2010, the date of receipt of the Veteran's petition to reopen.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 23, 2010, for the grant of service connection for a chronic lumbar strain have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2016).

2.  The criteria for an effective date prior to August 24, 2010, for the grant of service connection for a scar, incision and drainage, right thumb and felon of the right thumb have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA's duty to notify was accomplished in June 2010, September 2010, November 2010, and January 2011 letters.  In this case, the Veteran's claim for service connection for chronic lumbar strain, scar, incision and drainage, right thumb and felon of the right thumb were granted and initial ratings and effective dates were assigned in the September 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned effective date, no additional 38 U.S.C.A. § 5103 (a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the earlier effective date issue, the Board observes that the Veteran has appealed the propriety of the initially assigned effective date from the original grant of service connection for chronic lumbar strain, scar, incision and drainage, right thumb and felon of the right thumb.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

He has not alleged that VA has not fulfilled its duty to notify or assist in the development of his claims.  The Veteran has not identified any outstanding evidence pertinent to his appeal.  Furthermore, review of the record fails to reveal any other deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(s); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As discussed below, the main dispute in the claims on appeal are the dates entitlement to service connection for a chronic lumbar strain, scar, incision and drainage, right thumb and felon of the right thumb arose.  In this regard, the Veteran's arguments on appeal are limited to his interpretation of governing legal authority.  As such, the evidentiary record contains all evidence relevant to the issues, and there is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  Therefore, in the context of the instant claim, the Board finds that VA has satisfied its duty to assist.

II.  Earlier Effective Dates

Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400.

The Court has explained that, in an original claim for service connection, the date entitlement arouse is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  Where a prior unappealed decision becomes final and binding on a Veteran, the effective date of a subsequent award of service connection is the date of receipt of a reopened claim, not the date of receipt of the original claim.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000).

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  A "Claim-Application means a formal or informal communication is defined by regulation as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).   Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a) (2016).  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 
§ 5110 (b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Analysis

The Veteran asserts that the grant of service connection for chronic lumbar strain should be effective January 11, 1957.  He also asserts that the grant of service connection for scar, incision and drainage, right thumb and felon of the right thumb should be effective July 21, 1961.  See December 2011 Notice of Disagreement.


With regard to his back, the Veteran originally submitted a claim for service connection for a back condition in December 1956.  In a January 1957 rating decision, the RO noted a March 1951 complaint of back pain, but also noted there was a history of three and a half years of back pain following an automobile accident that occurred prior to service.  The RO denied service connection on the basis that the back injury was incurred prior to service and there was no record of an injury in service to further aggravate the condition.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the January 1957 rating decision became final.  See 38 U.S.C.A. § 709 (West 1952); Veterans Regulation No. 2(a), pt. II, par. III; Department of Veterans Affairs Regulation 1008 (effective from January 25, 1936, to December 31, 1957).

In April 1961, the Veteran filed an application for compensation or pension for service connection for a back condition.  The RO sent correspondence to the Veteran in May 1961 requesting additional evidence.  After receipt of additional evidence, primarily in the form of statements, the RO denied service connection for a back condition in a July 1961 rating decision.  A timely Substantive Appeal was filed in August 1961.  In a January 1962 decision, the Board found that the lay statements provided by the Veteran's fellow service members were insufficient to establish an in-service injury because neither witnessed the injury occur, and therefore the claim was denied.  At the time, there was no further level of appellate review, so the Board's decision became final and binding on the Veteran based on the evidence then of record.  See VAR 9805 (revised May 17, 1955).

With regard to his hand, in December 1962 the Veteran filed a claim for service connection for a right hand injury.  In January 1963 the RO denied the claim in a rating decision which stated that he was only treated "for an acute condition" and did not need further treatment for the condition he received treatment for while in service.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the January 1963 rating decision became final.  See 38 C.F.R. § 3.104(c) (1963).

The Board acknowledges that the January 1957 and January 1963 rating decisions and the January 1962 Board decision could be vitiated by a finding of clear and unmistakable error (CUE) in such decisions (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates); however, no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  In the instant case, while the Veteran has generally contended that he has not submitted any new and material evidence and should be awarded an effective date of January 11, 1957 for service connection for chronic lumbar strain, and an effective date of July 21, 1961 for a scar, incision and drainage, right thumb and felon of the right thumb, he has not alleged CUE, and such contentions do not reflect the type of specificity needed to sufficiently raise such a claim.  This concept was discussed during the Veteran's hearing in October 2016, and this legal avenue continues to be available to the Veteran as no finding regarding CUE in any prior decision is made in this decision.  

In a March 1966 letter to the Army Records Center, the Veteran requested information pertaining to his back condition be sent to his attorney.  A response with the information requested was sent to his attorney in September 1966.  The requesting of information is not an expression of intent to file for compensation benefits and cannot be construed as a formal or informal claim.

During a January 1993 Aid and Attendance examination, the Veteran repeated his previous complaint of back pain following in service Judo training.  In a March 1993 rating decision, the RO addressed the previous denial of a back condition, and continued and confirmed the diagnosis in that decision, while expanding the diagnosis to include arthritis.  As the Veteran was merely repeating his previous complaints of back pain, this is not an expression of intent to file for compensation benefits for his previously denied claim for service connection for a back condition.  The RO's mention of the back condition in the rating decision was for the purpose of an Aid and Attendance evaluation and was not an adjudication of a reopened claim.

The Board finds that there is no document of record that can be construed as an informal or formal claim for service connection for a back condition that was received after the final Board denial in January 1962, but prior to the receipt of the June 2010 claim.  While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35   (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, any record of VA treatment for the Veteran's back condition during this period also cannot constitute a request to reopen a claim for service connection.

Thereafter, VA received the Veteran's current petition to reopen his claim for service connection for a back condition on June 23, 2010, and the Veteran's petition to reopen his claim for service connection for his right hand injury on August 24, 2010.  A September 2011 rating decision granted service connection for chronic lumbar strain effective June 23, 2010, and granted service connection for scar, incision and drainage, right thumb and felon of the right thumb effective August 24, 2010.

Based on the analysis above, and after reviewing the totality of the evidence, the Board finds that the RO did not receive an application for compensation benefits prior to the receipt of the Veteran's petition to reopen his back condition claim on June 23, 2010 and his right hand claim on August 24, 2010.  The Board recognizes that the Veteran has generally alleged that he has suffered from a back condition and right hand injury since service.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999). 

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim to reopen after a final disallowance or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of claim to reopen after the final Board denial of the claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to June 23, 2010 for the grant of service connection for chronic lumbar strain, and August 24, 2010 for the grant of service connection for scar, incision and drainage, right thumb and felon of the right thumb. 

Accordingly, the preponderance of the evidence is against the claim for an effective date prior to June 23, 2010 for the award of service connection for chronic lumbar strain, and an effective date prior to August 24, 2010 for the award of service connection for scar, incision and drainage, right thumb and felon of the right thumb.  As such, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An effective date prior to June 23, 2010, for the grant of service connection for chronic lumbar strain is denied.

An effective date prior to August 24, 2010, for the grant of service connection for scar, incision and drainage, right thumb is denied.


An effective date prior to August 24, 2010, for the grant of service connection for felon of right thumb is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


